Citation Nr: 0703560	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-09 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from February 1959 to April 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2006.


FINDINGS OF FACT

1.  The veteran was denied service connection for an acquired 
psychiatric disorder by way of a decision dated in May 1993.  
The veteran was notified of the denial, but she did not 
appeal.  This was the last final denial on any basis.

2.  The evidence received since the May 1993 decision is new, 
but it does not raise a reasonable possibility of 
substantiating the underlying claim of service connection for 
an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The May 1993 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.1103 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for an acquired 
psychiatric disorder has not been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a letter dated in March 2004.  That 
letter informed the veteran to submit evidence showing that 
her claimed condition was incurred in or aggravated by 
service and had existed since service to the present.  The 
veteran was informed of the evidence required to substantiate 
her claim, the information required from her to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on her behalf, and that she should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on her behalf.

The RO also wrote to the veteran in June 2004.  The RO 
advised the veteran that the prior letter should have advised 
her that her claim for service connection for a psychiatric 
disorder was previously denied.  The RO listed the specific 
dates of notification of the rating actions.  The RO further 
advised the veteran that new and material evidence was 
required and defined the term.  The veteran was advised as to 
the basis for the denial of her claim in 1979, 1988, and 
1993, respectively.  She was advised that she must submit 
evidence that her psychiatric disorder was incurred in or 
aggravated by her military service.  In light of the two 
letters provided to the veteran, the Board finds that she was 
provided with the notice required by the VCAA.

The veteran's claim was adjudicated in June 2004 after the 
above notice was provided to her.  Thus, there is no issue as 
to the timing of the notice in this case.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, and pertinent personnel records, 
private records from three sources identified by the veteran 
and obtained by VA, records from another source were sought 
but they were no longer available, VA records, lay statements 
submitted by the veteran and family members, an Informal 
Conference Report from a Decision Review Officer, and 
transcript of a Travel Board hearing from March 2006.  It 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims folder, and that neither she or 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to her 
claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection based on the 
submission of new and material evidence, but she was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
new and material evidence has not been received to reopen her 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

New and Material Evidence

The veteran originally submitted a claim for entitlement to 
service connection for a nervous disorder in June 1979.  Her 
claim was denied by the RO in August 1979, with notice 
provided that same month.  The veteran failed to appeal and 
the decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2006).  The veteran attempted to reopen her claim in August 
1988.  Her claim was again denied in August 1988.  Notice of 
the rating action was provided that same month.  A confirmed 
rating decision was issued, with notice, in September 1988.  
The veteran failed to perfect an appeal.  Finally, the 
veteran submitted another claim in March 1993.  The RO wrote 
to her and advised her to submit new and material evidence in 
March 1993.  The veteran did not respond and the RO denied 
the claim in May 1993.  The veteran did not appeal and the 
denial became final.  As a result, the May 1993 decision is 
the last final decision to deny service connection for an 
acquired psychiatric disorder on any basis.  An acquired 
psychiatric disorder may now be considered on the merits only 
if new and material evidence has been received since the time 
of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 1993 decision 
consisted of the veteran's service medical records (SMRs), a 
statement from V. Sundwall, M.D., dated in June 1979, a VA 
Day Hospital closing report, dated in July 1980, a VA 
hospital summary, dated in February 1982, and a VA hospital 
summary, dated in July 1988.

The veteran's SMRs show that her commanding officer requested 
a psychiatric evaluation for the veteran in October 1959.  
She was evaluated by a social worker at that time.  He 
determined that there were no overt indications of a severe 
personality disorder and no indications of an insipient 
psychosis.  The veteran was evaluated by a physician in 
February 1960.  The veteran was diagnosed with a personality 
disorder, passive-aggressive reaction, and recommended for 
administrative separation.  There was no evidence of a 
diagnosis of psychosis, or other psychiatric disorder other 
than the personality disorder.  The veteran was discharged 
for unsuitability in April 1960.

Dr. Sundwall reported that he had treated the veteran in 1959 
for stomach and nerve problems after her military service and 
intermittently since that time.  

The VA Day Hospital closing report noted that the veteran had 
been involved in the program since August 1979.  She was in 
the program for assistance because of on the job trouble.  
She had received some individual therapy and crisis outreach.  
The veteran was discharged from the program for non-
attendance.  Her diagnosis was listed as paranoid 
personality.

The July 1982 VA hospital summary noted that the veteran 
complained of hopeless depression.  She reported additional 
treatment at a private facility in 1968.  Her Axis I 
diagnosis was alcohol use/abuse.  Her Axis II diagnosis was 
borderline personality disorder.

The July 1988 VA hospital summary noted the prior period of 
hospitalization in 1982.  The veteran said she had not been 
hospitalized for treatment since then.  The veteran had 
diagnoses of alcohol dependence and borderline personality 
disorder.

The August 1979 rating decision denied the veteran's claim 
for passive-aggressive reaction as not being a disability 
that was incurred in or aggravated by service.  No additional 
evidence was submitted prior to the August 1988 rating 
decision.  The RO denied the veteran's claim for depression 
at that time.  

The September 1988 confirmed rating decision was issued after 
receipt of the VA records.  The decision noted that there was 
no basis for service connection for any of the previously 
claimed disorders.

The veteran attempted to reopen her claim in March 1993.  She 
said she would provide medical records from the Social 
Security Administration (SSA).  The RO wrote to her in March 
1993.  The letter informed the veteran of the prior denials 
of her claim and that new and material evidence was required 
to reopen her claim.  The veteran was advised of the types of 
evidence to submit and to provide the evidence within 60 
days.  The veteran did not respond to the letter and the RO 
denied her claim in May 1993.

The veteran's request to reopen her current claim for service 
connection was received in February 2004.  The evidence added 
to the record since the May 1993 denial includes portions of 
the veteran's personnel records, records from the University 
of Utah Medical Center, for the period from August 1960 to 
February 1962, a response from the Montana State Hospital 
documenting treatment from June 1967 to July 1967, records 
from Utah State Hospital, dated from October 1967 to November 
1967, duplicate VA records from the Day Hospital program in 
1980 and hospital summary from 1982, VA discharge summary 
from July 1988, with an addendum, and hospital records from 
that period of hospitalization, statement from the veteran's 
son, dated in April 2004, records from Valley Mental Health 
for the period from December 2001 to November 2004, statement 
from the veteran's mother, dated in December 2004, statement 
from the veteran's daughter, dated in January 2005, statement 
from N. Ahmed, M.D., dated in January 2005, Decision Review 
Officer (DRO) Report of Informal Conference, dated in 
February 2005, transcript of Travel Board testimony, dated in 
March 2006, and statements from the veteran.

With the exception of the duplicate VA records from 1980 and 
1982 all of the evidence is new to the record.  Records were 
requested from Dr. Sundwall but a response was received that 
reported he had died and no records were available.

None of the additional medical records contain a diagnosis of 
a psychiatric disorder that is related to service.  The 
records from 1960 to 1962 relate primarily to prenatal and 
after birth treatment.  The report from Montana State 
Hospital indicated that the veteran was diagnosed with 
emotionally unstable personality in 1967.  The records from 
Utah State Hospital show an initial discharge diagnosis of 
schizo-affective personality.  The records show a change in 
diagnosis to schizophrenic reaction, undifferentiated and 
sociopathic personality disturbance.  

The records from Valley Mental Health show a continued 
diagnosis of psychosis, not otherwise specified (NOS).  This 
diagnosis is supported by Dr. Ahmed's letter.  He does not 
relate the diagnosis to the veteran's military service and 
the records make no reference to the veteran's military 
service. 

The veteran's son noted his mother's history of psychiatric 
treatment.  The veteran's mother noted that the veteran had 
problems at her assignment in New Jersey and was discharged.  
She said that the veteran was unable to cope with the 
accusations made against her and had had problems ever since 
service.  The veteran's daughter disputed information 
contained in the veteran's personnel file.  She said that her 
mother was unjustly accused of certain actions in service.  
She said her mother was grieved over her treatment in 
service.  

Finally, the veteran has submitted a number of statements 
wherein she has maintained that she did well in service to 
include her basic training, and medical training after that.  
She said that she encountered problems at her duty station at 
Fort Monmouth, New Jersey, from the day she reported.  She 
said she arrived after a 3-day train ride and that her 
uniform was not perfect.  This led to her sergeant and 
commanding officer (CO), Womens Army Corps (WAC), to find 
fault with her.  She disputed that she was a poor performer 
and that her WAC CO was out to get her.  She related a number 
of incidents where she felt the CO's behavior demonstrated 
her attempts to find fault with the veteran and to create 
problems for her.  The veteran's testimony provided similar 
information.  

The veteran's personnel records contain a number of 
performance evaluations that document her supervisors', and 
others, dissatisfaction with her performance of her basic 
duties.  The entries report that she required constant 
supervision and that she was removed from one assignment for 
what was felt to be inappropriate behavior.  The commanding 
officer of the hospital detachment noted that the veteran had 
received 16 weeks of basic and advanced medical training and 
had been assigned to the hospital since July 1959.  He said 
that the veteran could not be trusted with any job or detail 
without repeated instructions and constant supervision.  This 
finding lead to a request for a psychiatric evaluation that 
was provided in the February 1960 report contained in the 
SMRs.

The veteran was provided with copies of her SMRs and the 
personnel record entries.  She annotated a number of the 
personnel records with comments of how the statements were 
not true.  

Upon review of all of the evidence received since the May 
1993 decision, the Board finds that the evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim and therefore does not raise the reasonable possibility 
of substantiating the veteran's claim of service connection 
for an acquired psychiatric disorder.  The newly received 
medical evidence does not relate any diagnosis to the 
veteran's military service.  The lay statements from the 
veteran's children and mother do not provide a basis to 
associate any currently diagnosed psychiatric disorder to the 
veteran's military service as none of the individuals have 
been shown to be competent to offer a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

For the same reason, the veteran's own statements are not 
sufficient to establish a link between any current diagnosis 
and service.  The Board recognizes that the veteran received 
medical training in service but there is no indication the 
training provided her the knowledge or expertise to diagnose 
or determine the etiology of psychiatric diseases.  Rather 
her training was as a medical corpsman/licensed practical 
nurse.  Moreover, her service records show that she did not 
work in a psychiatric field during her active duty period.  
There is nothing of record to show that she acquired any 
additional medical training that would permit a finding that 
she was competent to provide a medical opinion in this case.  

Finally, lay assertions of medical causation are insufficient 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board finds that none of the 
evidence received since the May 1993 decision raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for an acquired psychiatric 
disorder. Therefore, the evidence is not new and material.  
Having found that the evidence is not new and material, the 
Board concludes that the claim may not be reopened, and no 
further adjudication of this claim is warranted.


ORDER

New and material evidence having not been received, the claim 
for service connection for an acquired psychiatric disorder 
is not reopened, and is accordingly denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


